                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/02/19
------------------------------------------------------------------X
                                                                  :
                                                                  :
  PHILIP E. DEBLASIO,
                                                                  :
                                                                  :     1:19-cv-00851-GHW
                                                  Plaintiff,
                                                                  :
                                                                  :         ORDER
                              -v -
                                                                  :
                                                                  :
  DR. HASSAN, CORRECTIONAL OFFICER                                :
  YOUNG, Shield No. 4631, CORRECTIONAL                            :
  OFFICER CEBALLOS, Shield No. 5991,                              :
                                                                  :
                                               Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         As discussed during the telephone conference held on November 26, 2019, Plaintiff is

directed to sign and return Defendants’ requested authorization forms for Plaintiff’s medical records

to Defendants by no later than December 10, 2019.

         The deadline for the completion of fact discovery is extended to February 14, 2020. All

expert discovery shall be completed by no later than April 3, 2020. Every party-proponent of a

claim (including any counterclaim, cross-claim, or third-party claim) that intends to offer expert

testimony in respect of such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by

February 14, 2020. Every party-opponent of such claim that intends to offer expert testimony in

opposition to such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by February

28, 2020. The status conference currently scheduled for February 12, 2020 is adjourned to April 14,

2020 at 2:00 p.m. Except as expressly modified by this order, the Case Management Plan and

Scheduling Order entered by this Court on May 15, 2019 remains in full force and effect.
       The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and

certified mail and to terminate the motion pending at Dkt. No. 24.

       SO ORDERED.

Dated: December 2, 2019
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
